Exhibit 10.31

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

 

 

LICENSE AGREEMENT

 

between

 

TRANSKARYOTIC THERAPIES, INC.

 

and

 

CELL GENESYS, INC.

 

--------------------------------------------------------------------------------


 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”), effective as of June 7, 2002 (the
“Effective Date”), is between TRANSKARYOTIC THERAPIES, INC., a corporation
organized and existing under the laws of Delaware and having its principal place
of business at 195 Albany Street, Cambridge, MA 02139 (“TKT”), and CELL GENESYS,
INC., a corporation organized and existing under the laws of Delaware and having
its principal place of business at 342 Lakeside Drive, Foster City, CA 94404
(“CELL GENESYS”).  TKT and CELL GENESYS are sometimes hereinafter referred to
each as a “Party” and collectively as the “Parties.”

 

WITNESSETH:

 

WHEREAS, CELL GENESYS has certain Patent Rights  (as hereinafter defined);

 

WHEREAS, TKT desires to obtain a license under the CELL GENESYS Patent Rights
upon the terms and conditions set forth herein, and CELL GENESYS desires to
grant such a license;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE  I

 

DEFINITIONS

 

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

 

1.1          “Affiliate” shall mean, with respect to a particular Party, a
person, corporation, partnership, or other entity that controls, is controlled
by or is under common control with such Party.  For the purposes of the
definition in this Section 1.1, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such entity,
whether by the ownership of at least fifty percent (50%) of the voting stock of
such entity, or by contract or otherwise.

 

1.2          “Designated Protein” shall mean one of the [**], as described in or
determined by the provisions set forth in the letter dated June 7, 2002 from
Robert H. Tidwell of CELL GENESYS to Michael J. Astrue of TKT (the “Side
Letter”), and subject to Sections 2.2 and 2.3 hereof.

 

1.3          “[**]”.

 

1.4          “Licensed Product(s)” shall mean [**] Licensed Products and [**]
Licensed Products.  “[**] Licensed Product” shall mean [**] of a Designated
Protein, the making, using, selling, offering for sale or import of which is
covered by a claim in the Patent Rights.  “[**]

 

1

--------------------------------------------------------------------------------


 

Licensed Product” shall mean [**], the making, using, selling, offering for sale
or import of which is covered by a claim in the Patent Rights.  For clarity, the
term “Licensed Product(s)” does not include a composition that includes a
protein that is covered by, or that was made by a process covered by, a claim in
the Patent Rights, if that protein is not a Designated Protein.

 

1.5          “Patent Rights” shall mean: (a) all patents and patent applications
(including provisional and utility applications) owned by CELL GENESYS, or
licensed by CELL GENESYS with the right to sublicense, as of the Effective Date
that claim [**], including, but not limited to: [**]; and also any new patent or
patent application (i.e., not a continuing application) filed after the
Effective Date that is owned by CELL GENESYS and [**] (b) divisions,
continuations, continuations-in-part (but solely as to claims that encompass
subject matter disclosed in the parent application), extensions, supplementary
protection certificates, utility models, reexaminations, reissues and renewals
of the patents and patent applications in clause (a) above,; and (c) foreign
equivalents of the patents and applications in clauses (a) and (b) above.

 

1.6          “Third Party” shall mean a party other than TKT, CELL GENESYS, or
their respective Affiliates.

 

ARTICLE  II

 

LICENSE GRANT

 

2.1          License Grant. Subject to the terms and conditions of this
Agreement, CELL GENESYS grants to TKT (i) an [**] under the Patent Rights to
[**], and (ii) a [**] under the Patent Rights to [**] solely for use to [**].

 

2.2          Identification of Designated Proteins. TKT shall designate in
writing each additional protein that TKT desires to designate as a Designated
Protein pursuant to the Side Letter (up to the maximum number and within the
timeframes set forth therein), but subject to the following.  Until such time as
TKT’s rights to designate additional Designated Proteins as provided in this
Agreement have terminated, CELL GENESYS shall [**] of any protein.

 

2.3          Substitution of Designated Proteins. Notwithstanding Section 1.2,
Section 2.2 and the Side Letter, if, on the [**] of the Effective Date, CELL
GENESYS has [**] then TKT shall have the right to designate an [**]: (i) a
method or composition for, or including, the activation of a gene that is [**],
(ii) a composition or a gene activation method that does [**] and (iii) a method
or composition for or including gene activation which does [**].  Such
additional [**] shall be identified on or before [**].

 

 

ARTICLE  III

 

CONFIDENTIALITY/PRESS RELEASES

 

3.1          Nondisclosure Obligation. All proprietary or confidential
information disclosed by or on behalf of one Party (the “Disclosing Party”) to
the other Party (the “Receiving Party”)

 

2

--------------------------------------------------------------------------------


 

hereunder in writing and marked “Confidential” or the equivalent (the
“Proprietary Information”) shall be maintained in confidence by the Receiving
Party and shall not be disclosed to a Third Party or used for any purpose
whatsoever except as set forth herein without the prior written consent of the
Disclosing Party.  All information disclosed by CELL GENESYS or TKT pursuant to
the Binding Letter of Intent dated April 21, 2002 (the “LOI”) shall be deemed
Proprietary Information of CELL GENESYS or TKT, as the case may be, and shall be
subject to the terms of this Article 3.  For purposes of clarity, it is the
intent of the Parties that general financial terms may be disclosed but that the
number of Licensed Products and the nature and category of proteins which may be
designated under this Agreement, as well as the nature of the milestones herein
shall be considered Proprietary Information of both Parties.  The identity of
the Licensed Products and Designated Proteins shall be TKT Proprietary
Information.  However, the foregoing obligations shall not apply to particular
Proprietary Information solely to the extent that the receiving Party can
demonstrate with written evidence that such information:

 

(a)           is known by the Receiving Party at the time of its receipt, and
not through a prior confidential disclosure by or on behalf of the Disclosing
Party;

 

(b)           is properly in the public domain through no fault of the Receiving
Party;

 

(c)           is subsequently disclosed to the receiving Party by a Third Party
who may lawfully do so and is not directly or indirectly under an obligation of
confidentiality to the Disclosing Party; or

 

(d)           is developed by the Receiving Party independently of, and without
reference to or use of, Proprietary Information received from the Disclosing
Party.

 

3.2          Authorized Disclosures. A Party may disclose the Proprietary
Information of the other Party to the extent such disclosure:

 

(a)           is required to be disclosed by any governmental or other
regulatory agency in order to obtain patents, to obtain approval to conduct
clinical trials or to market a Licensed Product; provided, however, that (i)
prior written notice is promptly delivered to the disclosing Party in order to
provide an opportunity to challenge or limit the disclosure obligations, (ii)
such disclosure may be only to the extent necessary to obtain such patents or
approval, or to comply with regulations as appropriate and (iii) confidential
treatment shall be sought to the extent reasonably practicable;

 

(b)           is necessary to be disclosed to employees, agents, consultants
and/or other Third Parties for purposes related to the development and
commercialization of Licensed Products (or for such Third Parties to determine
their interest in performing such activities) in accordance with this Agreement
on the condition that such Third Parties agree to be bound by confidentiality
obligations at least as restrictive as the terms herein; or

 

(c)           is required to be disclosed by law or court order, provided that
prior written notice is promptly delivered to the disclosing Party in order to
provide an opportunity to

 

3

--------------------------------------------------------------------------------


 

challenge or limit the disclosure obligations, and provided further that such
disclosure may be only to the extent reasonably necessary to comply with the
applicable law or court order.

 

3.3          Press Releases. Neither Party shall issue a press release relating
to this Agreement without the prior review and written consent of the other
Party.

 

3.4          Confidential Treatment. In the event that either Party is required
to include this Agreement and any agreements or letters referred to herein in
any report, statement or other document filed by such Party with the United
States Securities and Exchange Commission (the “SEC”), then the disclosing Party
shall [**] to obtain, to the maximum extent permitted by law, confidential
treatment from the SEC of any trade secrets and commercial or financial
information of a privileged or confidential nature, including without limitation
all information relating to the number or identity of the Designated Proteins
under this Agreement and the specific financial terms and the nature of the
milestones herein, and shall notify the other Party as to such efforts and all
related communications with the SEC.  Notwithstanding the foregoing, neither
Party shall submit a confidentiality request for this Agreement or the
agreements or letters referred to herein without providing the other Party with
an opportunity for prior review and comment on such confidentiality request. 
The filing Party shall reasonably consider and attempt to accommodate any such
comments by such other Party in submitting such confidentiality request.

 

ARTICLE  IV

 

PAYMENTS

 

4.1          Upfront Fees. In consideration for the license granted to TKT by
CELL GENESYS under Section 2.1 and CELL GENESYS’s fulfillment of its other
obligations and undertakings under this Agreement, within [**] of the Effective
Date, TKT shall make a cash payment to CELL GENESYS of Eleven Million U.S.
Dollars (US $11,000,000), less the credit provided for in Section 4.2, and shall
issue and transfer to CELL GENESYS three hundred sixty six thousand nine hundred
twenty eight (366,928) shares of TKT common stock (the “Shares”) pursuant to an
executed Stock Purchase Agreement in the form attached hereto as Exhibit A (the
“Stock Purchase Agreement”).

 

4.2          Cash Payment Credit. The cash payment of Three Million U.S. Dollars
(US $3,000,000) paid by TKT pursuant to the LOI between the Parties effective
April 21, 2002 shall be credited towards the upfront cash fee of Eleven Million
U.S. Dollars (US $11,000,000), thereby reducing the payment required pursuant to
Section 4.1 to Eight Million U.S. Dollars (US $8,000,000).

 

4.3          Milestone Payments. In further consideration for the license
granted to TKT by CELL GENESYS under Section 2.1 and CELL GENESYS’s fulfillment
of its other obligations and undertakings under this Agreement, TKT shall make
cash and stock payments to CELL GENESYS in the respective amounts set forth
below upon attainment of the respective milestone events set forth below:

 

4

--------------------------------------------------------------------------------


 

EVENT

 

AMOUNT

 

(a)  [**].

 

[**].

 

 

 

 

 

(b)  [**].

 

[**].

 

 

 

 

 

(c)  [**].

 

[**].

 

 

4.4          Milestone Conditions. No milestone shall be payable more than once
by TKT. Further, milestones 4.3(b) and 4.3(c) are exclusive of each other and
only one can be achieved.  For clarity, TKT shall pay the amount designated
above upon the achievement of milestone 4.3(a) and upon the achievement of
either of milestone 4.3(b) or 4.3(c).  CELL GENESYS shall notify TKT in writing
upon the achievement of any of the milestone events set forth above and TKT
shall have [**] to make the corresponding cash payment or stock grant, as the
case may be.

 

4.5          Late Payments. For each payment or stock transfer not received by
CELL GENESYS when due pursuant to Section 4.4, TKT must pay to CELL GENESYS a
simple interest charge of [**] per annum, or such lower amount as is required by
law, on the cash value of such payment or stock transfer to be calculated from
the date such payment or stock transfer is due until it is actually received by
CELL GENESYS.

 

ARTICLE  V

 

REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

 

5.1          CELL GENESYS Representations and Warranties. CELL GENESYS hereby
represents and warrants to TKT that:

 

(a)           it has the full corporate power and authority to enter into this
Agreement, to perform its obligations under this Agreement and to grant the
license granted under Article 2 hereof, and this Agreement has been duly
executed and constitutes a legal, valid and binding obligation of it enforceable
against it in accordance with its terms and conditions, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws, from time to time in effect, affecting
creditor’s rights generally or by principles of equity;

 

(b)           as of the Effective Date, there are no claims, oppositions,
litigations, interferences, judgments or settlements against or owed by CELL
GENESYS related to the Patent Rights that would materially affect the license
granted hereunder, and there are no pending, and CELL GENESYS is not aware of
any threatened, claims, oppositions, litigations, or

 

5

--------------------------------------------------------------------------------


 

interferences relating to the Patent Rights, other than those claims of record
as of the Effective Date [**];

 

(c)           (i) CELL GENESYS is not aware that any of the data and information
made available to TKT for the diligence conducted by TKT pursuant to  the LOI
are untrue or inaccurate to any material degree, and (ii) CELL GENESYS has made
available to TKT all Materials (as defined in Section 1(a) of the LOI) in CELL
GENESYS’s or any of its agents’ control or possession;

 

(d)           to CELL GENESYS’ knowledge, it does not have any license rights
granted to it by Third Party under any patent that claims the activation of
genes to produce specific desired proteins, which license rights cannot be
sublicensed to TKT for the purposes of the license rights granted under Section
2.1; and

 

(e)           the execution and performance by it of its obligations hereunder
does not and will not constitute a material breach of, or materially conflict
with, any agreement or arrangement by which it is bound, and that it will not
enter into any agreement which materially conflicts with the terms hereof.

 

5.2          TKT Representations and Warranties. TKT hereby represents and
warrants to CELL GENESYS that:

 

(a)           it has the full corporate power and authority to enter into this
Agreement and to perform its obligations under this Agreement, and this
Agreement has been duly executed and constitutes a valid, binding and
enforceable agreement in accordance with its terms and conditions, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws, from time to time in effect,
affecting creditor’s rights generally or by principles of equity; and

 

(b)           the execution and performance by it of its obligations hereunder
does not and will not constitute a material breach of, or materially conflict
with, any agreement or arrangement by which it is bound, and that it will not
enter into any agreement which materially conflicts with the terms hereof.

 

5.3          CELL GENESYS Indemnification. CELL GENESYS hereby agrees to defend,
hold harmless and indemnify TKT, its Affiliates, agents, directors, officers and
employees from and against any and all Third Party suits, claims, actions,
demands, liabilities, costs, damages, fees, expenses and/or losses, including
without limitation reasonable legal expenses and attorneys’ fees (collectively
“Third Party Claims”) resulting from a material breach by CELL GENESYS of any of
the provisions of this Agreement, including without limitation, the
representations and warranties made in Section 5.1 by CELL GENESYS; except to
the extent such Third Party Claims result from the negligence or intentional
misconduct of, or breach hereof by, TKT.

 

5.4          TKT Indemnification. TKT hereby agrees to defend, hold harmless and
indemnify CELL GENESYS, its Affiliates, agents, directors, officers and
employees from and

 

6

--------------------------------------------------------------------------------


 

against any and all Third Party Claims (except to the extent such Third Party
Claims result from the negligence or intentional misconduct of, or breach hereof
by, CELL GENESYS), including any product liability claims, resulting:

 

(a)           from a material breach by TKT of any of the provisions of this
Agreement;

 

or

 

(b)           directly or indirectly from the manufacture, use, handling,
storage, sale or other disposition of Licensed Products by TKT, or its
Affiliates, agents or sublicensees.

 

5.5          Indemnification Procedure. The Party seeking indemnification under
this Section 5 (the “Indemnified Party”) shall (i) give prompt written notice to
the other Party (the “Indemnifying Party”) of any Third Party Claim for which
indemnification is sought, (ii) permit the Indemnifying Party to assume full
responsibility to investigate, prepare for, defend against and/or compromise or
settle (subject to the provisions set forth below) the Third Party Claim and
(iii) if the Indemnifying Party assumes responsibility under clause (ii),
reasonably assist the Indemnifying Party, at the Indemnifying Party’s reasonable
expense, in the investigation of, preparation for and defense of such Third
Party Claim.  If the Indemnifying Party assumes control of the defense of a
Third Party Claim, the Indemnifying Party shall not be liable for any litigation
costs or expenses incurred by the Indemnified Party.  If the Indemnifying Party
does not assume control of the defense of the Third Party Claim, the Indemnified
Party shall control such defense. The Indemnifying Party shall not compromise or
settle such Third Party Claim without the Indemnified Party’s prior written
consent if the compromise or settlement does not include a complete and
unconditional release of the Indemnified Party from all liability with respect
thereto or if the compromise or settlement imposes any liability or obligation
on the Indemnified Party.  The Indemnified Party shall not agree to any
settlement of such action, suit, proceeding or claim without the prior written
consent of the Indemnifying Party.  The Indemnified Party shall have the right
to participate, at its own expense and with counsel of its choice, in the
defense of any claim or suit the defense of which has been assumed by the
Indemnifying Party.

 

5.6          LIMITATION OF LIABILITY. EXCEPT FOR OBLIGATIONS UNDER SECTIONS 5.3
AND 5.4 OR IN CASE OF BREACH OF SECTION 3.1, IN NO EVENT SHALL EITHER PARTY, ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES,
WHETHER BASED UPON A CLAIM OR ACTION OR CONTRACT, WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT.

 

5.7          Limited Warranty. Except for the warranties provided by CELL
GENESYS in Section 5.1 AND TKT IN SECTION 5.2, EACH PARTY disclaims all other
warranties, express or implied, and specifically, without limitation, any
warranty of merchantability, fitness for a particular purpose or any warranty
that exercise by TKT of its rights under the Patent Rights will not infringe any
intellectual property rights of third parties.

 

7

--------------------------------------------------------------------------------


 

ARTICLE  VI

 

INTELLECTUAL PROPERTY PROVISIONS

 

6.1          Filing, Prosecution and Maintenance of Patents

 

(a)           Subject to Section 6.1(b) below, CELL GENESYS agrees to file,
prosecute and maintain all Patent Rights [**] and shall provide TKT with copies
of all documentation and correspondence related to the Patent Rights.  To the
extent that such documents pertain to Licensed Products, CELL GENESYS shall give
TKT an opportunity to comment on any official communication related to the
Patent Rights before filing, shall [**], and shall consult with TKT thereon. 
CELL GENESYS shall comply with any applicable duty to disclose information
relevant to the Patent Rights as required by the United States Patent and
Trademark Office during the prosecution of any of the Patent Rights. CELL
GENESYS shall [**] related to the scope of appropriate disclosure.

 

(b)           In the event that CELL GENESYS elects not to file, prosecute or
maintain any patent or patent application involving a particular patent or
application in the Patent Rights, then CELL GENESYS shall give TKT at least [**]
notice thereof and TKT shall have the right to elect to undertake such
prosecution and maintenance.  In such case, CELL GENESYS shall, [**], either (i)
assign such patent or application (including any patent or application to which
such patent or application claims priority) to TKT, or (ii) allow TKT to
prosecute and maintain such patent in CELL GENESYS’s name, and grant TKT an
[**]. TKT shall, [**], file, prosecute and maintain such patent or application
(including any priority patent or patent application) in the Patent Rights. CELL
GENESYS shall execute such documents and perform such acts as may be reasonably
necessary to effect an assignment or transfer of power of attorney to such
Patent Rights to allow TKT to continue in a timely manner such filing,
prosecution or maintenance.  Upon completion of such assignment or transfer of
power of attorney, TKT shall be deemed automatically to have granted CELL
GENESYS a [**] license under such assigned Patent Rights [**].  Further, TKT
agrees that it shall, upon CELL GENESYS’s request, negotiate in good faith with
any Third Party to grant a license [**] under such Patent Right to the extent
needed for such Third Party to practice license rights granted to it by CELL
GENESYS under the Patent Rights prior to CELL GENESYS’s election not to file,
prosecute or maintain such Patent Right, provided that (a) such license rights
do not include any right to make, have made, use, sell, offer for sale or import
any Licensed Products, and (b) such Third Party is not, as of the date such
election is made by CELL GENESYS not to file, prosecute or maintain such Patent
Right, [**].  CELL GENESYS shall give notice to TKT as soon as practicable in
advance of the grant, lapse, revocation, surrender, invalidation or abandonment
of any CELL GENESYS Patent Right being prosecuted by CELL GENESYS.

 

6.2          Opposition, Reexamination and Reissue.

 

(a)           CELL GENESYS shall notify TKT, within [**] of learning of, and in
any case, prior to public disclosure of, any request for, or filing or
declaration of, any interference, opposition, reexamination, or the foreign
equivalent of any of the foregoing involving the Patent Rights.

 

8

--------------------------------------------------------------------------------


 

(b)           CELL GENESYS shall not initiate any reexamination, interference or
reissue proceeding involving Patent Rights [**].

 

(c)           In connection with any interference, opposition, reissue, or
reexamination proceeding (or the foreign equivalent of any of the foregoing)
involving the Patent Rights, CELL GENESYS agrees to give TKT an opportunity to
provide comments on any official communication related to such interference,
opposition, reissue, or reexamination proceeding (or the foreign equivalent of
any of the foregoing) before filing, shall consider TKT’s comments in good
faith, and shall consult with TKT thereon.  Additionally, CELL GENESYS shall
[**], and [**], including to the extent permissible by law and contracts, the
[**].  Notwithstanding the foregoing, CELL GENESYS shall not be required to make
any disclosure of any communication or other information that would destroy
either the attorney/client privilege or attorney work product privilege
protecting such communication or other information, provided that if such
communication or other information is material to TKT’s interests under this
Agreement, CELL GENESYS shall, in good faith, use [**] to facilitate disclosure
without destroying any such privilege.

 

6.3          Enforcement and Defense.

 

(a)           Each Party shall give the other Party notice of any unauthorized
making, using, selling, offering for sale or importing of a Licensed Product
that may come to such Party’s attention (a “Field Infringement”).  Each Party
shall have the right to bring suit against such alleged infringer in a Field
Infringement, [**], and either Party may [**]; provided, however, that in the
event that TKT brings a suit against an alleged infringer as the result of a
possible Field Infringement, but in its sole reasonable discretion believes that
CELL GENESYS is or may be a necessary or indispensable party under the
applicable law, CELL GENESYS agrees to become a party in such action, and shall
execute all documents and take all steps reasonably necessary to enable TKT to
initiate, prosecute and/or maintain such action, or for TKT to defend any
declaratory judgment action brought by the alleged infringer.  Each Party shall
be entitled in any such action [**] to assert its own claims for damages and to
defend it interests in the Patent Rights.  For any infringement of the Patent
Rights other than a Field Infringement, CELL GENESYS shall have the sole and
exclusive right to bring an action against the infringer.

 

(b)           Each Party shall [**] pursuant to an action brought under
subclause (a) above.

 

(c)           Each Party shall notify the other of any certification regarding
any Patent Rights which it has received pursuant to 21 U.S.C. §§355(b)(2)(A)(iv)
or (j)(2)(A)(vii)(IV) or its successor provisions or the foreign equivalent
thereof and shall provide the other with a copy of such certification within
five (5) days of receipt.  CELL GENESYS’s and TKT’s rights with respect to the
initiation and prosecution of any legal action (or the defense of any such legal
action) as a result of such certification or any recovery obtained as a result
of such legal action shall be as defined above; provided, however, that if
either Party shall exercise its first right to initiate and prosecute any action
or to control the defense of any such action, such Party shall notify the other
Party of such decision within ten (10) days of receipt of the certification.

 

9

--------------------------------------------------------------------------------


 

(d)           If any Licensed Product becomes the subject of a Third Party
claim, or there is the potential for a claim of patent infringement related to
TKT’s development, use, sale, offer for sale or import of Licensed Products, TKT
shall defend against such claim [**].  CELL GENESYS and TKT shall fully
cooperate and provide assistance to each other, [**], with respect to any
proceeding related to gene activation patents owned or licensed by a Third Party
and asserted, or threatened to be asserted, by such Third Party, including
without limitation, [**].

 

6.4          Third Party License; Settlement. Except as otherwise provided
herein, CELL GENESYS shall [**] that [**] under the Patent Rights [**].

 

ARTICLE  VII

 

TERM AND TERMINATION

 

7.1          Term and Expiration. This Agreement shall be effective as of the
Effective Date and, unless terminated earlier pursuant to the provisions of
Section 7.2  below, shall continue until the expiration of the last-to-expire
Patent Right.

 

7.2          Termination by Either Party for Cause. This Agreement may be
terminated by written notice by either Party at any time during the term of this
Agreement if the other Party is in breach of a material obligation hereunder and
has not cured such breach within [**] after notice requesting cure of the
breach.  If TKT terminates this Agreement pursuant to this Section 7.2, then: 
(a) the license granted pursuant to Section 2.1 shall [**)], and provided that
[**], and (b) in addition, TKT shall have (i) [**] under the Patent Rights to
[**] and (ii) a [**] under the Patent Rights to [**], but excluding from the
foregoing rights any [**] under the Patent Rights that have been [**] prior to
the date of breach.

 

7.3          Survivals. Termination or expiration of this Agreement shall not
relieve either Party of any obligation of such Party accrued prior to such
termination or expiration.  Any termination or expiration of this Agreement
shall be without prejudice to the rights of either Party against the other
accrued under this Agreement prior to termination or expiration hereof.  The
provisions of Articles 1, 3, 5, and 7 shall survive the termination or
expiration of this Agreement. Notwithstanding the termination of this Agreement
pursuant to this Article VII, any sublicenses of Patent Rights granted by TKT
hereunder prior to such termination shall survive such termination.  In such
event, CELL GENESYS shall have the right to receive directly from the
sublicensee any payments or other consideration otherwise payable to TKT as the
sublicensor under such sublicense, and to otherwise exercise all of the rights
of TKT as the sublicensor under such sublicense; provided however that CELL
GENESYS shall not assume, and shall not be responsible for, any representations,
warranties, promises or obligations of TKT to any sublicensees other than the
licenses under such sublicenses.

 

10

--------------------------------------------------------------------------------


 

ARTICLE  VIII

 

MISCELLANEOUS

 

8.1          Force Majeure. Neither Party shall be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party including, but not limited to, earthquakes, fire,
floods, embargoes, war, acts of war (whether war be declared or not),
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other Party.  The affected Party shall notify the
other Party of such force majeure circumstances as soon as reasonably practical
and shall make reasonable, diligent efforts to remove the condition constituting
force majeure or to avoid its effects so as to resume performance as soon as
practicable.

 

8.2          Sublicenses. All sublicenses granted by TKT under the Patent Rights
to Third Parties shall be on such terms as are consistent with the provisions of
this Agreement and shall be subject to the rights of CELL GENESYS under this
Agreement.

 

8.3          Assignment. Except as otherwise expressly provided below, this
Agreement may not be assigned or otherwise transferred, nor may any right or
obligation hereunder be assigned or transferred, by either Party without the
prior written consent of the other Party; except that either Party may, without
the prior written consent of the other Party, assign this Agreement and such
Party’s rights and obligations hereunder to its successor in interest in
connection with the transfer or sale of all or substantially all of such Party’s
assets or the business to which this Agreement relates, or in the event of its
merger, acquisition, consolidation, change in control or similar transaction. 
Any permitted assignee shall assume all obligations of its assignor under this
Agreement except as otherwise provided herein.

 

8.4          Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any respect, then, to the fullest extent permitted
by law, (a) all other provisions hereof shall remain in full force and effect
and shall be liberally construed in order to carry out the intentions of the
Parties as nearly as may be possible and (b) the Parties shall use their best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of such provision(s) in this Agreement.

 

8.5          Notices. All notices or other communications which are required or
permitted hereunder, including any notices required pursuant to Section 2.2
hereof, shall be in writing and addressed as follows:

 

11

--------------------------------------------------------------------------------


 

if to CELL GENESYS, to:

Cell Genesys, Inc.

 

342 Lakeside Drive

 

Foster City, CA 94404

 

 

Attention:

Robert Tidwell

 

Vice President, Corporate Development

 

 

with a copy to:

Cooley Godward LLP

 

3000 El Camino Real

 

Palo Alto, CA 94306-2155

 

 

Attention:

Barclay J. Kamb, Esq.

 

 

if to TKT, to:

Transkaryotic Therapies, Inc.

 

195 Albany Street

 

Cambridge, MA  02139

 

 

Attention:

Michael J. Astrue

 

Senior Vice President, Administration

 

 

with a copy to:

Kerry A. Flynn

 

Senior Director, Business Development

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile (provided that the Party providing such notice
promptly confirms receipt of such transmission with the other Party by
telephone), on the business day after dispatch if sent by a
nationally-recognized overnight courier and on the third business day following
the date of mailing if sent by mail, postage prepaid, return receipt requested.

 

8.6          Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to any
rules regarding conflict of laws.  The Parties hereby consent to the
jurisdiction of the state and federal courts of the State of Delaware and agree
that any disputes related hereto shall be adjudicated therein.

 

8.7          Entire Agreement. This Agreement, together with the Side Letter and
the Stock Purchase Agreement, contains the entire understanding of the Parties
with respect to the subject matter hereof and supercedes all prior agreements
with respect to the subject matter hereof, including without limitation the
LOI.  All express or implied agreements and understandings, either oral or
written, heretofore made are expressly merged in and made a part of this
Agreement.  Except as expressly set forth in this Agreement, this Agreement may
be amended, or any term hereof modified, only by a written instrument duly
executed by both Parties.

 

8.8          Headings. The captions to the several Articles and Sections hereof
are not a part of this Agreement, but are merely guides or labels to assist in
locating and reading the several Articles and Sections hereof.

 

12

--------------------------------------------------------------------------------


 

8.9          Independent Contractors. It is expressly agreed that CELL GENESYS
and TKT shall be independent contractors and that the relationship between the
two Parties shall not constitute a partnership, joint venture or agency. 
Neither CELL GENESYS nor TKT shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other Party.

 

8.10        Waiver. The waiver by either Party hereto of any right hereunder or
the failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

 

8.11        Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8.12        Waiver of Rule of Construction. Each Party has had the opportunity
to consult with counsel in connection with the review, drafting and negotiation
of this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

 

8.13        Section 365(n) of the Bankruptcy Code. All licenses granted under
this Agreement are, and shall otherwise be, deemed to be, for purposes of
Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(35A) of the Bankruptcy Code.  The Parties
shall retain and may fully exercise all of their respective rights and elections
under the Bankruptcy Code.

 

8.14        Third Party Beneficiaries. Except as otherwise expressly provided in
this Agreement, nothing herein expressed or implied is intended or shall be
construed to confer upon or to give to any Third Party any rights or remedies by
reason of this Agreement.  Except as otherwise expressly provided in this
Agreement, there are no intended Third Party beneficiaries under or by reason of
this Agreement.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this License Agreement as of the
date first set forth above.

 

TRANSKARYOTIC THERAPIES, INC.

CELL GENESYS, INC.

 

 

 

 

By:

/s/Michael J. Astrue

 

By:

 

 

 

 

 

 

 

 

Name:

Michael J. Astrue

Name:

Title:

Senior Vice President
Administration & General Counsel

Title:

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into as of June 7, 2002 (the
“Effective Date”), by and among Transkaryotic Therapies, Inc., a Delaware
corporation (the “Company”), and Cell Genesys, Inc., a Delaware corporation
(“CELL GENESYS”).

 

A.            Concurrently with the execution of this Agreement, the Company is
entering into an Exclusive License Agreement with CELL GENESYS, (the “License
Agreement”), pursuant to which CELL GENESYS is licensing the rights to certain
technology to the Company; and

 

B.            In partial consideration for the execution and delivery of the
License Agreement by CELL GENESYS, the Company has agreed to issue to CELL
GENESYS certain shares of the Company’s common stock in accordance with the
terms and conditions of this Agreement.

 

AGREEMENT

 

In consideration of the mutual covenants contained in this Agreement and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and CELL GENESYS hereby agree as follows:

 

SECTION 1 Authorization of Sale of Shares.

 

1.1          Authorization. Subject to the terms and conditions of this
Agreement, the Company has or before the Closings (as defined below) will have
authorized the sale and issuance of up to the following number of shares of the
Company’s Common Stock, par value $0.01 per share (the “Shares”):

 

(a)           Three-Hundred Sixty Six Thousand Nine Hundred Twenty Eight
(366,928) Shares (the “Up Front Shares”), subject to adjustment pursuant to
Section 1.2;

 

(b)           that number of Shares equal to [**] divided by the average closing
price of the Company’s Shares as reported on the Nasdaq National Market for the
ten (10) consecutive trading days ending two days prior to the date of the
Second Tranche Closing, as hereinafter defined (the “First Milestone Shares”),
which shares shall only be issued if the milestone in Section 4.3(a) of the
License Agreement is achieved; and

 

(c)           that number of Shares equal to [**], divided by the average
closing price of the Company’s Shares as reported on the Nasdaq National Market
for the ten (10)

 

i

--------------------------------------------------------------------------------


 

consecutive trading days ending two days prior to the date of the Third Tranche
Closing, as hereinafter defined (the “Second Milestone Shares”), which shares
shall only be issued if the milestone in Section 4.3(b) of the License Agreement
is achieved.

 

If after the date hereof (i) the outstanding shares of the Company’s Common
Stock shall be subdivided or split into a greater number of shares or a dividend
in Common Stock shall be paid in respect of such Common Stock, (ii) the
outstanding shares of Common Stock are combined, (iii) the Company shall pay a
dividend in securities of the Company (other than Common Stock) or of other
property (including cash) on the Common Stock, or (iv) there shall occur any
merger, consolidation, capital reorganization or reclassification in which the
Common Stock is converted or exchanged for securities, cash or other property,
all share quantities in this Agreement, as well as the class or series of stock
constituting the Common Stock for purposes of this Agreement, shall be
appropriately adjusted to reflect such stock splits, stock dividend,
combination, other dividend, merger, consolidation, capital reorganization or
reclassification.  After any event referenced in clauses (i) through (iv) is
consummated, if applicable, all references herein to the Company’s Common Stock
shall be deemed to refer to the capital stock or property (including cash) into
or for which the Common Stock was converted or exchanged, with the necessary
changes in detail.

 

1.2          Adjustment of Up Front Shares. The number of Up Front Shares shall
be adjusted as follows:

 

(a)           if the product of the average closing price of the Company’s
Shares as reported on the Nasdaq National Market for the ten (10) trading days
ending two days prior to the effective date of the Registration Statement (as
hereinafter defined) with respect to the Up Front Shares multiplied by 366,928
is less than Fifteen Million Dollars ($15,000,000), then the number of Up Front
Shares shall be increased by the number of Shares equal to (x) the difference
between $15,000,000 and such product divided by (y) such average closing price;
and the Company shall issue to CELL GENESYS such additional Up Front Shares
promptly following the end of such ten (10) day period for a price per share
equal to the par value of each such share, which price shall be deemed paid in
partial consideration for the execution and delivery by CELL GENESYS of the
License Agreement; provided further that the Company shall promptly cause any
such additional shares to be registered, through supplement or amendment, on the
Registration Statement with respect to the Up Front Shares; and

 

(b)           if the product of the average closing price of the Company’s
Shares as reported on the Nasdaq National Market for the ten (10) trading days
ending two days prior to the effective date of the Registration Statement (as
hereinafter defined) with respect to the Up Front Shares multiplied by 366,928
is greater than Fifteen Million Dollars ($15,000,000), then the number of Up
Front Shares shall be decreased by a number of Shares equal to (x) the
difference between such product and $15,000,000 divided by (y) such average
closing price; and CELL GENESYS shall surrender to the

 

ii

--------------------------------------------------------------------------------


 

Company the number of Shares by which the Up Front Shares are decreased,
promptly following the end of such ten (10) day period, at a price per share
equal to the par value of each such share, which price shall be deemed paid in
partial consideration for the execution and delivery by Company of the License
Agreement.

 

SECTION 2 Closing and Delivery

 

2.1          Sale of Shares. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties and agreements
contained herein, the Company will issue and sell to CELL GENESYS, and CELL
GENESYS will purchase from the Company, at each of the Closings, the applicable
number of Shares, at a price per share equal to the par value of each such share
at such time, which price shall be deemed paid in partial consideration for the
execution and delivery by CELL GENESYS of the License Agreement.

 

2.2          Closings. The closings of the purchase and sale of the Shares to be
issued pursuant to this Agreement shall be held at the offices of Hale and Dorr
LLP, 60 State Street, Boston, Massachusetts, 02109 in three tranches, as
follows:

 

(a)           Within ten days of execution of the License Agreement, at a date
mutually agreed by the parties hereto, the closing of the purchase and sale of
the Up Front Shares will occur (the “First Tranche Closing”);

 

(b)           Within [**] of the achievement of the milestone in Section 4.3(a)
of the License Agreement, if achieved, at a date mutually agreed by the parties
hereto, the closing of the purchase and sale of the First Milestone Shares will
occur (the “Second Tranche Closing”); and

 

(c)           Within [**] of the achievement of the milestone in Section 4.3(b)
of the License Agreement, if achieved,, at a date mutually agreed by the parties
hereto, the closing of the purchase and sale of the Second Milestone Shares will
occur (the “Third Tranche Closing”).

 

Each of the First Tranche Closing, Second Tranche Closing and Third Tranche
Closing are collectively hereinafter referred to as the “Closings” and
individually as a “Closing”.

 

2.3          Delivery of the Shares. Promptly following a Closing, the Company
shall deliver to CELL GENESYS a certificate representing the number of Shares
purchased at such Closing, registered in the name of CELL GENESYS.

 

SECTION 3 Representations, Warranties and Covenants of the Company.

 

Subject to and except as set forth on the Schedule of Exceptions which is
arranged in sections corresponding to the sub-section numbered provisions
contained below in this Section and except as described in the SEC Reports (as
defined below), the Company

 

iii

--------------------------------------------------------------------------------


 

hereby represents and warrants to, and covenants with, CELL GENESYS as of the
date hereof as follows:

 

3.1          Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to perform its
obligations hereunder and to consummate the transactions contemplated hereby.

 

3.2          Due Execution, Delivery and Performance. The Company’s execution,
delivery and performance of this Agreement and the issuance and sale of the
Shares have been duly authorized by all requisite corporate action by the
Company.  Upon the execution and delivery by the Company, and assuming the valid
execution and delivery of this Agreement by CELL GENESYS, this Agreement will
constitute the valid and binding obligation of the Company, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
including specific performance, and except as the indemnification provisions
contained in Section 8.3 hereof may be legally unenforceable.

 

3.3          No Conflicts. The Company’s execution, delivery and performance of
this Agreement and the issuance of the Shares will not violate, conflict with,
result in a breach of or constitute (upon notice or lapse of time or both) a
default under, or result in the creation or imposition of any lien, security
interest, mortgage, pledge, charge or other encumbrance, of any material nature,
upon any properties or assets of the Company under any (a) law, regulation,
rule, injunction, judgment, order, decree, ruling, charge or other restriction
of any government, governmental agency, court or arbitrator to which the Company
is subject, (b) the Company’s Amended Restated Certificate of Incorporation or
Bylaws or (c) any provision of any material indenture, mortgage, agreement,
contract or other material instrument to which the Company is a party or by
which the Company or any of its properties or assets is bound as of the date
hereof, except in the case of clause (a) and clause (c), where such violation,
conflict, breach, default, or imposition would not have a Material Adverse
Effect.  As used in this Agreement, a “Material Adverse Effect” means (a) a
material adverse effect upon the business, operations, properties, assets or
condition (financial or otherwise) of the Company or, as the case may be, the
Company and any of its subsidiaries, taken as a whole or (b) a material
impairment of the ability of the Company to perform its obligations under this
Agreement.

 

3.4          Governmental Consents. Except for applicable filings with The
Nasdaq Stock Market, Inc. (the “Nasdaq Market”), under the Securities Act of
1933, as amended (the “Securities Act”), or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or state securities laws, no consent, approval,
qualification, order or authorization of, or filing with, any local, state, or
federal governmental authority is

 

iv

--------------------------------------------------------------------------------


 

required on the part of the Company in connection with the Company’s valid
execution, delivery, or performance of this Agreement, or the offer, sale or
issuance of the Up Front Shares by the Company, other than any post-closing
filings as may be required under applicable federal or state securities laws,
which will be timely filed within the applicable periods therefor.

 

3.5          Issuance and Sale of the Securities. When issued and paid for in
accordance with this Agreement, the Shares to be sold hereunder by the Company
will be validly issued and outstanding, fully paid and non-assessable.

 

3.6          SEC Reports.

 

(a)           Since January 1, 2001, the Company has filed in a timely manner
with the Securities and Exchange Commission (the “SEC”) all reports (“SEC
Reports”) required to be filed by it under the Exchange Act.  All of the SEC
Reports filed by the Company comply in all material respects with the
requirements of the Exchange Act.  To the knowledge of the Company, none of the
SEC Reports contain, as of the respective dates thereof, any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances under which they were made.

 

(b)           No event has occurred since January 1, 2002, requiring the filing
of an SEC Report that has not heretofore been filed and furnished to CELL
GENESYS (including, without limitation, any amendment to any such SEC Report).

 

3.7          Capitalization. The authorized capital stock of the Company
consists of (i) 100,000,000 shares of Common Stock, par value $0.01 per share,
of which 34,383,308 were issued and outstanding as of April 10, 2002 and (ii)
10,000,000 shares of preferred stock, par value $0.01 per share, of which no
shares are issued and outstanding on the date hereof.  As of the date hereof,
the Company has no intention, obligation or commitment, fixed or contingent, to
issue any shares of such Preferred Stock, other than pursuant to its
Stockholders’ Rights Plan.

 

3.8          Nasdaq Compliance. The Company’s Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and is listed on the Nasdaq
National Market (the “Nasdaq Stock Market”), and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Nasdaq Stock Market. The issuance of the
shares does not require stockholder approval, including, without limitation,
pursuant to the Nasdaq Marketplace Rules.

 

3.9          Form S-3 Eligibility. The Company qualifies as a registrant whose
securities may be resold pursuant to Form S-3 promulgated by the SEC pursuant to
the 1933 Securities Act, as amended.

 

v

--------------------------------------------------------------------------------


 

3.10        Absence of Litigation. There is no action, suit, proceeding or
investigation pending or, to the Company’s best knowledge, that has been filed,
commenced or threatened, by or before any governmental agency, court or
arbitrator against the Company which might have, either individually or in the
aggregate, a Material Adverse Effect (including, without limitation, any such
action, suit, proceeding or investigation that questions the validity of this
Agreement or the issuance of the Shares hereunder).

 

3.11        Legal Compliance. To the Company’s knowledge, the Company is not in
default or violation of its Amended  Restated Certificate of Incorporation or
Bylaws and has not violated any applicable laws (including, without limitation,
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings and charges thereunder) of federal, state, local and foreign governments
(and all agencies thereof) in respect of the conduct of its business or the
ownership of its properties which default violation would (either individually
or in the aggregate) have a Material Adverse Effect.  To the knowledge of the
Company, there exists no condition, event or act which constitutes, or which
after notice, lapse of time or both, would constitute, such a default or
violation under any of the foregoing except where such a default is not
reasonably expected to have a Material Adverse Effect.

 

3.12        Securities Act Exemption. Assuming and relying in part on the truth
and accuracy of CELL GENESYS’ representations and warranties in Section 4 of
this Agreement, the offer, sale and issuance of the Shares is exempt from
registration under the Securities Act.

 

3.13        No Manipulation of Stock. The Company has not taken and will not, in
violation of applicable law, take, any action outside the ordinary course of
business designed to or that might reasonably be expected to cause or result in
unlawful manipulation of the price of the Common Stock to facilitate the sale or
resale of the Shares by CELL GENESYS.

 

3.14        Brokers. Neither the Company nor any of the officers, directors or
employees of the Company has employed any broker or finder in connection with
the transaction contemplated by this Agreement.  The Company shall indemnify
CELL GENESYS from and against any broker’s, finder’s or agent’s fees for which
the Company is responsible.

 

SECTION 4 Representations, Warranties and Covenants of Cell Genesys.

 

4.1          Authority, Approval and Enforceability.

 

CELL GENESYS represents and warrants to and covenants with the Company that:

 

vi

--------------------------------------------------------------------------------


 

(a)           CELL GENESYS is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to perform its obligations hereunder and to
consummate the transactions contemplated hereby..

 

(b)           CELL GENESYS’ execution, delivery and performance of this
Agreement have been duly authorized by all requisite corporate action by CELL
GENESYS.  Upon the execution and delivery by CELL GENESYS, and assuming the
valid execution and delivery of this Agreement by the Company, this Agreement
will constitute a valid and binding obligation of CELL GENESYS, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
including specific performance, and except as the indemnification provisions
contained in Section 8.3 hereof may be legally unenforceable.

 

4.2          Investment Representations. CELL GENESYS understands that the
Shares have not been registered under the Securities Act. CELL GENESYS also
understands that the Shares are being offered and sold pursuant to an exemption
from registration contained in the Securities Act based in part upon CELL
GENESYS’ representations contained in the Agreement, including this Section
4.2.  CELL GENESYS represents and warrants to, and covenants with, the Company
that as of the date hereof and as of the date of any issuance of Shares
hereunder:

 

(a)           CELL GENESYS has substantial experience in evaluating and
investing in private purchases of securities in companies similar to the Company
so that it is capable of evaluating the merits and risks of its investment in
the Company and has the capacity to protect its own interests.  CELL GENESYS
must bear the economic risk of this investment indefinitely unless the Shares
are registered pursuant to the Securities Act, or an exemption from registration
is available.

 

(b)           CELL GENESYS has been advised or is aware of the provisions of
Rule 144 promulgated under the Securities Act, which permits limited resale of
shares purchased in a private purchase subject to the satisfaction of certain
conditions.

 

(c)           CELL GENESYS agrees that it will not sell, assign or transfer,
(collectively, “Transfer”) any of the Shares unless the Transfer will be made
pursuant to an exemption from the registration requirements of the Securities
Act or pursuant to an effective registration statement under the Securities Act
and pursuant to an exemption from any applicable state securities laws or an
effective registration or other qualification under any applicable state
securities laws. CELL GENESYS understands that exemptions from such registration
requirements are limited. The Company is under no obligation to register the
Shares except as provided in Section 8.

 

vii

--------------------------------------------------------------------------------


 

(d)           CELL GENESYS acknowledges and agrees that the Shares are subject
to certain restrictions as to resale under the federal and state securities
laws. CELL GENESYS agrees and understands that stop transfer instructions will
be given to the transfer agent for the Shares, and each share certificate and
each certificate delivered on transfer of or in substitution for any such
certificate, shall have affixed a legend in substantially the following form:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), and may not be offered, sold or
otherwise transferred, assigned, pledged or hypothecated unless and until
registered under the Act or unless the Company has received an opinion of
counsel satisfactory to the Company and its counsel that such registration is
not required.”

 

(e)           CELL GENESYS is acquiring the Shares for its own account for
investment only, and not with a view towards their distribution or sale, nor
with any present intention of distributing or selling the same (except in
compliance with securities laws), and except as set forth herein, CELL GENESYS
has no present or contemplated agreement, understanding, obligation, or
commitment providing for the disposition thereof.

 

(f)            CELL GENESYS represents that by reason of its, or of its
management’s, business or financial experience, it has the capacity to protect
its own interests in connection with the transactions contemplated in this
Agreement.  Further, CELL GENESYS is aware of no publication of any
advertisement in connection with the transactions contemplated in the Agreement.

 

(g)           CELL GENESYS represents that it is an accredited investor within
the meaning of Regulation D under the Securities Act.

 

(h)           CELL GENESYS has had an opportunity to discuss the Company’s
business, management and financial affairs with directors, officers and
management of the Company and has had the opportunity to review the Company’s
operations and facilities.  CELL GENESYS has also had the opportunity to ask
questions of and receive answers from, the Company and its management regarding
the terms and conditions of this investment.

 

4.3          No Manipulation of Stock. CELL GENESYS has not taken and will not,
in violation of applicable law, take, any action outside the ordinary course of
business designed to or that might reasonably be expected to cause or result in
unlawful manipulation of the price of the Company’s Common Stock to facilitate
the sale or resale of the Shares.

 

viii

--------------------------------------------------------------------------------


 

SECTION 5 Survival of Representations, Warranties and Agreements.

 

Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
CELL GENESYS herein shall survive the execution of this Agreement and the
issuance and sale to CELL GENESYS of the Shares and shall terminate one year
after the achievement of, or failure to achieve, as the case may be, the last
remaining milestone under the License Agreement; provided, however, that the
representations and warranties in Section 3.6 and Section 3.10 shall survive the
execution of this Agreement for 18 months from the date of the First Tranche
Closing.

 

SECTION 6 Conditions to Company’s Obligations at the Closing.

 

The Company’s obligation to complete the sale and issuance of the Shares at each
Closing shall be subject to the following conditions to the extent not waived by
the Company:

 

6.1          Representations and Warranties Correct. The representations and
warranties made by CELL GENESYS in Sections 4.1, 4.2  and 4.3 hereof shall be
true and correct when made, and shall be true and correct on the date of the
First Tranche Closing.  Moreover, with respect to the Second Tranche Closing and
Third Tranche Closing, the representations and warranties made by CELL GENESYS
in Section 4.2  hereof shall be true and correct on the respective dates of such
Closings.

 

6.2          Compliance Certificate; Certified Resolutions. At the First Tranche
Closing, CELL GENESYS shall have delivered to the Company a compliance
certificate, executed by the Chief Executive Officer of CELL GENESYS, dated as
of the date of the First Tranche Closing, to the effect that the conditions,
specified in Sections 6.1 have been satisfied.

 

SECTION 7 Conditions to Cell Genesys’ Obligations At the Closing.

 

CELL GENESYS’ obligation to purchase the Shares at each Closing shall be subject
to the following conditions to the extent not waived by CELL GENESYS:

 

7.1          Representations and Warranties Correct. The representations and
warranties made by the Company in Section 3 hereof shall be true and correct
when made, and shall be true and correct as of the date of the First Tranche
Closing.

 

7.2          Legal Opinion. CELL GENESYS shall have received from counsel to the
Company, an opinion letter addressed to CELL GENESYS, with respect to the
issuance of the Shares, dated as of the date of each Closing, in a form
customarily and usually delivered by law firms of publicly traded companies in
stock issuances of the nature contemplated by this Agreement.

 

ix

--------------------------------------------------------------------------------


 

7.3          Covenants Performed. All covenants, agreements and conditions
contained herein to be performed by the Company on or prior to the date of each
Closing shall have been performed or complied with in all material respects.

 

7.4          Qualifications. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are binding upon the Company and that are required in connection with
the lawful sale and issuance of the Shares at such Closing pursuant to this
Agreement shall have been duly obtained and shall be effective on and as of the
date of each Closing.  No stop order or other order enjoining the sale of the
Shares shall have been issued and no proceedings for such purpose shall be
pending or, to the knowledge of the Company, threatened by the SEC, or any
commissioner of corporations or similar officer of any state having jurisdiction
over this transaction.

 

7.5          Legal Investment. At the time of each Closing, the sale and
issuance of the Shares shall be legally permitted by all laws and regulations to
which CELL GENESYS and the Company are subject.

 

7.6          Compliance Certificate; Certified Resolutions. At the First Tranche
Closing, the Company shall have delivered to CELL GENESYS (i) a compliance
certificate, executed by the Chief Executive Officer of the Company, dated as of
the First Tranche Closing, to the effect that the conditions, specified in
Sections 7.1, 7.3 and 7.4 have been satisfied; and (ii) a certificate of the
Secretary of the Company evidencing the effective authorization of the issuance
of the Stock by the Company’s Board of Directors as of the date of each Closing.

 

SECTION 8 Registration of the Shares; Compliance with the Securities Act.

 

8.1          Definitions. As used in this Section 8 the following terms shall
have the following respective meanings:

 

(a)           “Registrable Shares” shall mean all Shares issued pursuant to this
Agreement (which, for greater certainty, shall include the Up Front Shares, the
First Milestone Shares and the Second Milestone Shares, when issued) and any
other shares of Common Stock issued or issuable in respect to the Shares
(because of stock splits, stock dividends, reclassifications, recapitalizations,
adjustments pursuant to this Agreement or similar events);

 

(b)           “Untrue Statement” shall mean any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

x

--------------------------------------------------------------------------------


 

8.2          Registration Procedures and Expenses. The Company shall:

 

(a)           within fourteen (14) days immediately following each Closing, such
actual date being referred to as the “Registration Date,” prepare and file with
the SEC a registration statement on Form S-3 in order to register with the SEC
under the Securities Act a sale by CELL GENESYS on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act any or all of the Registrable
Shares then issued at such Closing through the automated quotation system of the
Nasdaq National Market System or the facilities of any national securities
exchange on which the Company’s Common Stock is then traded, or in
privately-negotiated transactions (a “Registration Statement”) (notwithstanding
anything to the contrary expressed or implied herein, if a registration
statement on Form S-3, or any substitute form, is not then available for
registration of the Registrable Shares, the Company shall be obligated instead
to prepare and file with the SEC a registration statement on Form S-1 in order
to register the Registrable Shares under the Securities Act and such
registration statement will be a “Registration Statement” for the purposes of
this Agreement);

 

(b)           subject to receipt of necessary information from CELL GENESYS, use
its commercially reasonably efforts to cause such Registration Statement to
become effective as soon as possible after the Registration Date, and take all
other reasonable actions necessary under any federal law or regulation to permit
all Registrable Shares to be sold or otherwise disposed of thereunder;

 

(c)           promptly notify CELL GENESYS, at any time when a prospectus
relating to such Registration Statement is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in or relating to such Registration Statement contains an
Untrue Statement;

 

(d)           promptly prepare and file with the SEC, and deliver to CELL
GENESYS, such amendments and supplements to such Registration Statement and the
prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective until termination of such obligation as
provided in Section 8.7 below;

 

(e)           furnish to CELL GENESYS such number of copies of prospectuses in
conformity with the requirements of the Securities Act, in order to facilitate
the public sale or other disposition of all or any of the Registrable Shares by
CELL GENESYS;

 

(f)            file such documents as may be required of the Company for normal
state securities law clearance for the resale of the Registrable Shares in which
states of the United States as may be reasonably requested by CELL GENESYS
provided, however, that the Company shall not be required in connection with
this paragraph (f) to qualify as a foreign corporation or execute a general
consent to service of process in any jurisdiction;

 

xi

--------------------------------------------------------------------------------


 

(g)           no later than the Registration Date, use its best efforts to cause
all Registrable Shares to be listed on each securities exchange, if any, on
which equity securities by the Company are then listed; and

 

(h)           bear all expenses in connection with the procedures in Section
8.2, other than (i) fees and expenses, if any, of counsel or other advisers to
CELL GENESYS, and (ii) any expenses relating to the sale of the Registrable
Shares by CELL GENESYS, including broker’s commission, discounts or fees and
transfer taxes.

 

8.3          Indemnification.

 

(a)           The Company agrees to indemnify and hold harmless CELL GENESYS
(and each person, if any, who controls CELL GENESYS within the meaning of
Section 15 of the Securities Act) from and against any losses, claims, damages
or liabilities to which CELL GENESYS may become subject (under the Securities
Act or otherwise) insofar as such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) arise out of, or are based upon, any
Untrue Statement contained in the Registration Statement on the effective date
thereof, or arise out of any failure by the Company to fulfill any undertaking
included in the Registration Statement and the Company will reimburse CELL
GENESYS for any reasonable legal or other expenses reasonably incurred in
investigating, defending or preparing to defend any such action, proceeding or
claim; provided, however, that the Company shall not be liable in any such case
to the extent that such loss, claim, damage or liability arises out of, or is
based upon, an Untrue Statement made in such Registration Statement in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of CELL GENESYS specifically for use in preparation of the
Registration Statement, or the failure of CELL GENESYS to comply with the
covenants and agreements contained in Section 8.4 hereof respecting the sale of
the Registrable Shares or any statement or omission in any prospectus that is
corrected in any subsequent prospectus that was delivered to CELL GENESYS prior
to the pertinent sale or sales by CELL GENESYS.

 

(b)           CELL GENESYS agrees to indemnify and hold harmless the Company and
underwriter (and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act, each officer of the Company who
signs the Registration Statement and each director of the Company) from and
against any losses, claims, damages or liabilities to which the Company (or any
such underwriter, officer, director or controlling person) may become subject
(under the Securities Act or otherwise), insofar as such losses, claims, damages
or liabilities (or actions or proceedings in respect thereof) arise out of, or
are based upon, any failure to comply with the covenants and agreements
contained in Section 8.4 hereof respecting sale of the Registrable Shares, or
any Untrue Statement made in the Registration Statement on the effective date
thereof if such Untrue Statement was made in reliance upon and in conformity
with written information furnished by or on behalf of CELL GENESYS specifically
for use in preparation of the Registration Statement, and CELL GENESYS

 

xii

--------------------------------------------------------------------------------


 

will reimburse the Company (or such underwriter, officer, director or
controlling person), as the case may be, for any legal or other expenses
reasonably incurred in investigating, defending or preparing to defend any such
action, proceeding or claim; provided that in no event shall any indemnity by
CELL GENESYS under this Section 8.3 exceed the net proceeds received by CELL
GENESYS from the sale of the Registrable Shares covered by such Registration
Statement.

 

(c)           Promptly after receipt by any indemnified person of a written
notice of a claim or the beginning of any action in respect of which indemnity
is to be sought against an indemnifying person pursuant to this Section 8.3,
such indemnified person shall notify the indemnifying person in writing of such
claim or of the commencement of such action, and, subject to the provisions
hereinafter stated, in case any such action shall be brought against an
indemnified person and such indemnifying person shall have been notified
thereof, such indemnifying person shall be entitled to participate therein, and,
to the extent it shall wish, to assume the defense thereof, with counsel
reasonably satisfactory to such indemnified person.  After notice from the
indemnifying person to such indemnified person of its election to assume the
defense thereof, such indemnifying person shall not be liable to such
indemnified person for any legal expenses subsequently incurred by such
indemnified person in connection with the defense thereof; provided, however,
that if there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the indemnified person, for the same
counsel to represent both the indemnified person and such indemnifying person or
any affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel for all indemnified parties;
provided, however, that no person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  No indemnifying party, in the defense of any such claim or
litigation shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.  No indemnified party may settle or agree to settle any claim or
litigation as to which indemnification may be sought hereunder without the prior
written consent of the indemnifying party.  Each indemnified party shall furnish
such information regarding itself or the claim in question as an indemnifying
party may reasonably request in writing as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

 

(d)           If the indemnification provided for in this Section 8.3 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim,

 

xiii

--------------------------------------------------------------------------------


 

damage, or expense in such proportion as is appropriate to reflect the relative
fault of the indemnifying party on the one hand and of the indemnified party on
the other in connection with the statements or omissions that resulted in such
loss, liability, claim, damage, or expense as well as any other relevant
equitable considerations.  The relative fault of the indemnifying party and of
the indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of material fact or the omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such statement or
omission; provided, that in no event shall any contribution by CELL GENESYS
hereunder exceed the net proceeds received by CELL GENESYS from the sale of the
Shares covered by the Registration Statement.

 

8.4          Transfer of Shares After Registration; Notice. CELL GENESYS hereby
covenants with the Company not to make any sale of the Registrable Shares after
registration without effectively causing the prospectus delivery requirement
under the Securities Act to be satisfied, and not to make sale of the
Registrable Shares under the Registration Statement if the Company has notified
it that the Registration Statement contains an Untrue Statement.

 

8.5          Reporting Requirements. The Company agrees to use its best efforts
to:

 

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act;

 

(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Securities
Exchange Act of 1934; and

 

(c)           so long as CELL GENESYS own Registrable Shares, to furnish to CELL
GENESYS forthwith upon request (1) a written statement by the Company as to
whether it complies with the reporting requirements of said Rule 144, the
Securities Act and Securities Exchange Act of 1934, and whether it qualifies as
a registrant whose securities may be resold pursuant to SEC Form S-3, and (2)
such other information as may be reasonably requested in availing CELL GENESYS
of any rule or regulation of the SEC that would permit the selling of the
Registrable Shares without registration.

 

8.6          Limitations on Registration Rights.

 

(a)           Notwithstanding the provisions of this Section 8, the Company may
be written notice to CELL GENESYS require that CELL GENESYS immediately cease
sales of shares under the Registration Statement (“Suspended Registration
Statement”), in any period during which the Company is engaged in  any activity
or transaction or preparations or negotiations for any activity or transaction
(“Company Activity”) that the Company desires to keep confidential for business
reasons, if the

 

xiv

--------------------------------------------------------------------------------


 

Company determines in good faith that the public disclosure requirements imposed
on the Company under the Securities Act in connection with any such Registration
Statement would require disclosure of the Company Activity; provided, that (i)
that the Company shall not suspend the use of said prospectus more than two
times in any twelve month period and the duration of any one such suspension
shall not be more than thirty (30) days and (ii) the Company shall cause any
Suspended Registration Statement to remain effective for one additional day for
each day, or any portion of a day, that CELL GENESYS was required to cease sales
of shares thereunder, and provided further, that the Company shall use its
commercially reasonable efforts to minimize the duration of any such suspension;
and

 

(b)           If the Company requires CELL GENESYS to cease sales of shares
pursuant to Section 8.6(a) above, the Company shall, as promptly as practicable
following the termination of the circumstance which entitled the Company to do
so, give prompt written notice to CELL GENESYS that such circumstance has
terminated and that it may resume sales pursuant to the Suspended Registration
Statement has been amended to comply with the requirements of the Securities
Act, the Company shall enclose such revised prospectus with the notice to CELL
GENESYS given pursuant to this section 8.6(b) and CELL GENESYS shall make no
offers or sales of shares pursuant to such Suspended Registration Statement
other than by means of such revised prospectus.  The foregoing provisions of
this Section 8.6 shall in no manner diminish or otherwise impair the Company’s
obligations under Section 8.2 and Section 8.3 hereof.

 

8.7          Termination of Obligations. The obligations of the Company pursuant
to Sections 8.2 through 8.5 hereof with respect to Registrable Shares issued at
a Closing and the Registration Statement covering such Shares shall cease and
terminate at such time as all of such Registrable Shares (i) have been resold or
(ii) such time as all of such Registrable Shares held by such Purchaser may be
sold during any 90 day period pursuant to Rule 144, including Rule 144 (k),
without being restricted by the volume limitations of Rule 144(e).

 

SECTION 9 NOTICES.

 

All notices or other communications which are required or permitted hereunder
shall be in writing and addressed as follows:

 

if to CELL GENESYS:

Cell Genesys, Inc.

 

342 Lakeside Drive

 

Foster City, CA 94404

 

 

Attention:

Robert Tidwell

 

Vice President, Corporate Development

 

xv

--------------------------------------------------------------------------------


 

with a copy to:

Cooley Godward LLP

 

3000 El Camino Real

 

Palo Alto, CA 94306-2155

 

 

Attention:

Barclay J. Kamb, Esq.

 

 

if to the Company:

Transkaryotic Therapies, Inc.

 

195 Albany Street

 

Cambridge, MA  02139

 

 

Attention:

Richard F Selden

 

President and Chief Executive Officer

 

 

with a copy to:

Kerry A. Flynn

 

Senior Director, Business Development

 

or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given when delivered if personally
delivered or sent by facsimile (provided that the party providing such notice
promptly confirms receipt of such transmission with the other party by
telephone), on the business day after dispatch if sent by a
nationally-recognized overnight courier and on the third business day following
the date of mailing if sent by mail, postage prepaid, return receipt requested.

 

SECTION 10 MISCELLANEOUS.

 

10.1        Waivers and Amendments. Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the parties hereto.

 

10.2        Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

10.3        Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any respect, then, to the fullest extent permitted
by law, (a) all other provisions hereof shall remain in full force and effect
and shall be liberally construed in order to carry out the intentions of the
Parties as nearly as may be possible and (b) the parties shall use their best
efforts to replace the invalid, illegal or unenforceable provision(s) with
valid, legal and enforceable provision(s) which, insofar as practical, implement
the purposes of such provision(s) in this Agreement.

 

10.4        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
entered into and

 

xvi

--------------------------------------------------------------------------------


 

performed entirely in the State of Delaware by Delaware residents, without
regard to conflicts of law principles.

 

10.5        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.

 

10.6        Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto, provided that CELL GENESYS shall not assign its rights or
obligations hereunder unless CELL GENESYS assigns such rights in whole and not
in part to an assignee of such rights and obligations which shall agree in
writing with the Company to be bound by this Agreement.  The Company shall not,
directly or indirectly, enter into any merger, consolidation or reorganization
in which the Company shall not be the surviving corporation unless the proposed
surviving corporation shall, prior to such merger, consolidation or
reorganization, agree in writing to assume the obligations of the Company under
this Agreement; provided, however, that the provisions of this Section 10.6
shall not apply in the event of any merger, consolidation or reorganization in
which the Company is not the surviving corporation if CELL GENESYS is entitled
to receive in exchange for their Registrable Shares consideration consisting
solely of (i) cash, or (ii) securities of the acquiring corporation which may be
immediately sold to the public without registration under the Securities Act.

 

10.7        Expenses. Each party shall pay all costs and expenses that it incurs
with respect to the negotiation, execution, delivery and performance of this
Agreement.

 

10.8        Entire Agreement. This Agreement, the License Agreements and other
documents delivered pursuant hereto and thereto, including the exhibits,
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof.

 

10.9        Publicity. No party shall issue any press releases or otherwise make
any public statement with respect to the transactions contemplated by this
Agreement without the prior written consent of the other party, except as may be
required by applicable law or regulations, in which case such party shall
provide the other parties with reasonable notice of such publicity and/or
opportunity to review such disclosure.

 

10.10      Waiver of Rule of Construction.  Each Party has had the opportunity
to consult with counsel in connection with the review, drafting and negotiation
of this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

 

xvii

--------------------------------------------------------------------------------


 

10.11      Termination. This Agreement shall terminate when the Company’s
obligation to issue additional shares under the License Agreement terminates.

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed by their duly authorized representatives as of the day and year
first above written.

 

TRANSKARYOTIC THERAPIES, INC.

CELL GENESYS, INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Name:

Name:

Title:

Title:

 

xviii

--------------------------------------------------------------------------------